 
Exhibit 10.15
 
Unofficial Summary Translation
 
Shandong University


Laiyang Jiangbo Pharmaceuticals Co, Ltd


Technology Cooperation Agreement


September 16, 2007


Cooperation Agreement


Biochemistry and Biotechnology Research Institute of Pharmaceuticals Institute
of Shandong University (Party A) has great talent and technology strength and
specialized in drug research and development. To better utilize all the
favorable circumstances, better transform results of technology research, and
provide better environments for talent training and practice, it should timely
seek to cooperate with enterprises with certain advantages and fundamentals to
accomplish win-win situations


Laiyang Jiangbo Pharmaceuticals Co, Ltd (Party B) is a pharmaceutical
manufacture company and, to future develop itself, it shall closely rely on
advanced science and related technology and It actively cooperates with related
scientific research institutions to improve its research and development
capability.


Party A and Party B reached the agreement and made the follow contractual terms
based on the mutual benefits of both parties:


A.
Main content of the contract.



Both parties will closely cooperate on production development, technological
development, personnel training and transformations of scientific and
technological achievements in the field of biochemical and biological drugs
area.


B. Responsibilities and obligations of both parties
a.
Party A

1.
Shall provide all technical services, cooperate with Party B to establish
projects and actively apply for related scientific and technological funding
with party B.

2.
Develop new products with party B.

3.
Train technical personnel for Party B.

4.
Actively provide information related to technological research achievements and
products information to Party B.

 

--------------------------------------------------------------------------------


 
5.
Shall help Party B to timely solve technological problems encountered during
production and research process.



b.
Party B

1.
Shall be responsible for provide funding needed for the essential research work
for the research and development projects established by both parties.

2.
Shall pay for all the expenses included necessary labor fees incurred by Party A
for servicing Party B.

3.
Pay the annual payment of RMB 24,000,000 as research and development fund to
Party A.

4.
Coordinate work with Party A actively.

5.
Provides necessary conditions for the research and intern work for undergraduate
and graduate students from Party A, including foods and accommodations.



C.
Distribution of property rights and project outcomes

1.
Results of project established by both parties and the project funding was
provided by Party B shall belong to both Party A and Party B with primarily
ownership belongs to Party B. The profit shall be shared by both parties
according to certain percentages (Separate agreement will be signed to determine
profit sharing percentage) after the research outcomes are transformed into
production. If Party A provides research results on its own, both parties shall
establish agreements for the ownership of the property right and outcomes.

2.
The spending of technology development funds planned by both parties and
obtained by Party B from related government departments shall be discussed and
agreed based on tasks and responsibilities of each party.



D.
Funding and payment

1.
After the contract is signed and research topics are established by both
parties, Party B shall provide research and development funding to Party A in
various phases (Basically RMB 2,000,000 per month).

2.
Party B shall pay Party A RMB 24,000,000 annually for research and development
funding. First payment shall be committed within ten days after the signing of
the agreement. Monthly payment shall be due at the end of the month.



E.
Breach of Agreement

Neither side shall disclose information related to production, project
technological documentation owned by both parties to a third party. The party
breaches the contract shall pay for the compensation for the economic loss of
the other party. Both parties shall carry out their own responsibilities and
obligations after the agreement is signed. The other party has the right for
termination if one party breaches the contract.


 
F.
Others

1.
The contract becomes effective after it’s signed. Matters not mentioned herein
shall be decided through negotiation between both parties to reach a decision.

 

--------------------------------------------------------------------------------


 
2.
This agreement shall be valid for a period of three years.

3.
This agreement has two copies, one each for both parties.



School of Pharmacy, Shandong University (Party A) (Seal)
Representative:
September 16, 2007


Laiyang Jiangbo Pharmaceuticals Co, Ltd (Part B) (Seal)
Representative:


September 16, 2007

 
 

--------------------------------------------------------------------------------

 